                  Case 2:20-cv-00812-JCC Document 7 Filed 06/26/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 9
     NICHOLAS BARNARD,
10                                                CASE NO. 2:20-cv-00812-JCC
                              Plaintiff,
11                                                ANSWER TO COUNTERCLAIM
            vs.
12
     COLUMBIA DEBT RECOVERY, LLC
13   dba GENESIS CREDIT
     MANAGEMENT, LLC
14
                              Defendant.
15

16
            COMES NOW Plaintiff/Counter-Defendant, Nicholas Barnard, by and through counsel,
17
     who answers Defendant/Counter-Plaintiff’s counterclaim as follows:
18
                                      ANSWER TO COUNTERCLAIM
19
            41.      Plaintiff/Counter-Defendant is without sufficient information to admit or deny
20
     this allegation, therefore denied.
21
            42.      Plaintiff/Counter-Defendant is without sufficient information to admit or deny
22
     this allegation, therefore denied.
23
            43.      Admit.

                                                                              ANDERSON | SANTIAGO
     Answer to Counterclaim - 1                                                        787 MAYNARD AVE S
                                                                                         SEATTLE WA 98104
                                                                            (206) 395-2665/F (206) 395-2719
                 Case 2:20-cv-00812-JCC Document 7 Filed 06/26/20 Page 2 of 3



 1          44.     Admit.

 2          45.     Plaintiff/Counter-Defendant admits that some of the terms outlined by

 3   Defendant/Counter-Plaintiff are accurate but denies that some of the outlined terms are in the

 4   actual written lease, therefore denied.

 5          46.     Plaintiff/Counter-Defendant admits that he breached some terms of the actual

 6   written lease, but denies he breached the non-existent terms that have been imagined by

 7   Defendant/Counter-Plaintiff, therefore denied.

 8          47.     Denied.

 9          48.     Denied.

10                                     AFFIRMATIVE DEFENSES

11          1.      Defendant/Counter-Plaintiff has unclean hands.        Mr. Barnard attempted to

12   communicate with Defendant/Counter-Plaintiff to make arrangements to pay any legitimate

13   portions of the alleged debt. He asked pointed questions about the basis of the debt but was

14   personally insulted and given non-specific answers. Mr. Barnard understands that he may owe

15   money for at least two months of rent for leaving early and stated as much in his Complaint. The

16   remainder of the charges, however, remain unsupported and Defendant/Counter-Plaintiff was

17   unwilling and/or unable to provide him with information, making it impossible for Mr. Barnard to

18   make an informed decision about how to handle the alleged debt.

19
                                          PRAYER FOR RELIEF
20
            WHEREFORE, Plaintiff prays:
21
            1.      That Defendant/Counter-Plaintiff’s counterclaim be dismissed, with prejudice.
22
            2.      That Plaintiff/Counter-Defendant be awarded attorney’s fees pursuant to RCW
23
                    4.84.250.

                                                                              ANDERSON | SANTIAGO
     Answer to Counterclaim - 2                                                        787 MAYNARD AVE S
                                                                                         SEATTLE WA 98104
                                                                            (206) 395-2665/F (206) 395-2719
              Case 2:20-cv-00812-JCC Document 7 Filed 06/26/20 Page 3 of 3



 1
           Respectfully submitted this 26th day of June, 2020.
 2

 3
                                                ANDERSON SANTIAGO, PLLC
 4

 5                                              By: /s/ T/ Tyler Santiago
                                                T. Tyler Santiago, WSBA No. 46004
 6                                              Jason D. Anderson, WSBA No. 38014
                                                Attorneys for Plaintiff
 7                                              787 Maynard Ave. S.
                                                Seattle, WA 98104
 8                                              (206) 395-2665
                                                (206) 395-2719 (fax)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


                                                                        ANDERSON | SANTIAGO
     Answer to Counterclaim - 3                                                  787 MAYNARD AVE S
                                                                                   SEATTLE WA 98104
                                                                      (206) 395-2665/F (206) 395-2719
